UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                             No. 10-1077


GEORGIA L. GILCHRIST,

                Plaintiff – Appellant,

          and

MARIKA G. MATTHEWS,

                Plaintiff,

          v.

RAMAN BAKSHI; UNITED STATES DEPARTMENT OF HOUSING & URBAN
DEVELOPMENT,

                Defendants – Appellees.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Roger W. Titus, District Judge. (8:09-
cv-00415-RWT)


Submitted:   July 22, 2010                 Decided:    July 29, 2010


Before NIEMEYER, GREGORY, and SHEDD, Circuit Judges.


Affirmed by unpublished per curiam opinion.


Georgia L. Gilchrist, Appellant Pro Se. Raman Bakshi, Appellee
Pro Se.   Larry David Adams, Assistant United States Attorney,
Baltimore, Maryland, for Appellee.
Unpublished opinions are not binding precedent in this circuit.




                                2
PER CURIAM:

               Georgia      L.     Gilchrist       appeals    the    district       court’s

orders dismissing her civil action against the United States

Department of Housing and Urban Development and Raman Bakshi.

We   have      reviewed      the    record     and    find    no    reversible      error.

Accordingly, we deny her motion for appointment of counsel and

affirm      for       the    reasons       stated      by     the     district      court.

Gilchrist v.          Bakshi,       No.    8:09-cv-00415-RWT          (D.     Md.    filed

Dec. 10,       2009     &    entered       Dec.     11,     2009;    filed    &     entered

Dec. 14, 2009).             We    dispense    with     oral    argument      because     the

facts    and    legal       contentions      are     adequately      presented      in   the

materials       before      the    court     and    argument       would    not   aid    the

decisional process.

                                                                                  AFFIRMED




                                               3